701 S.E.2d 160 (2010)
In the Matter of Morris P. FAIR, Jr.
No. S10Y1987.
Supreme Court of Georgia.
October 4, 2010.
Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This matter is before the Court on Respondent Morris P. Fair, Jr.'s (State Bar No. 581019) Petition for Voluntary Discipline seeking an indefinite suspension with conditions for reinstatement in order to resolve three separate disciplinary matters. On July 27, 2010 the Court vacated its previous order disbarring Fair, temporarily suspended him from the practice of law, and remanded the matter to the Investigative Panel to make certain findings. Prior to any further action, *161 Fair filed his petition. In the petition Fair admits that he currently is physically, mentally and emotionally impaired in violation of Bar Rule 4-104(a) of the Georgia Rules of Professional Conduct.
Having reviewed the record, we agree with the State Bar that acceptance of Fair's petition is appropriate and hereby order that Morris P. Fair, Jr., be indefinitely suspended from the practice of law in the State of Georgia, see In the Matter of Linell A. Bailey, 267 Ga. 370, 478 S.E.2d 131 (1996); In the Matter of Paul Owen Farr, 283 Ga. 314, 658 S.E.2d 632 (2008). The suspension shall be lifted only upon Fair's compliance with the following conditions:
1. He shows that he is no longer impaired, as that term is defined in Bar Rule 4-104;
2. He shows that he is fit to return to the practice of law;
3. He shows that the Review Panel of the State Disciplinary Board of the State Bar of Georgia finds that he has continued to receive counseling and evaluation from a certified professional, and that he has provided certification from a board certified psychiatrist indicating that he is:
a. No longer impaired; and
b. Fit to return to the practice of law;
4. He shows that the Review Panel concurs with the psychiatrist's certification; and
5. He shows that the Review Panel finds that he has paid the judgment, fees and interest regarding the default judgment obtained by his former client Leon S. Patterson.
Fair is reminded of his duties under Bar Rule 4-219(c).
Indefinite suspension with reinstatement on conditions.
All the Justices concur.